
	

114 S3473 IS: Death Gratuity Equity Act of 2016
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3473
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2016
			Ms. Mikulski (for herself, Mr. Cardin, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To increase outdated death gratuities and funeral allowances for Federal civilian employees killed
			 in the line of duty, to expand the scope of eligible beneficiaries, to
			 codify tax treatment, to change offset requirements, to harmonize death
			 gratuities across Federal agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Death Gratuity Equity Act of 2016. 2.Increasing the death gratuity for a Federal civilian employee killed in the line of duty (a)Amendment to title 5Subchapter VII of chapter 55 of title 5, United States Code, is amended by adding at the end the following:
				
					5571.Certain employee death gratuities payable by reason of death of a Federal civilian employee
			 resulting from an injury sustained in the line of duty
 (a)DefinitionsIn this section— (1)the term child—
 (A)includes— (i)a natural child; and
 (ii)an adopted child; and (B)does not include a stepchild who has not been adopted by the applicable civilian employee; and
 (2)the term civilian employee means an individual who the Secretary of Labor has determined is an employee, as defined in section 8101(1).
							(b)Death gratuity authorized
 (1)In generalNotwithstanding section 8116, and in addition to any payment made under subchapter I of chapter 81, the head of an agency shall pay from appropriations made available for salaries and expenses of that agency a death gratuity for the death of a civilian employee of that agency occurring on or after the date of enactment of this section if the death of the civilian employee—
 (A)resulted from an injury sustained in the line of duty; and (B)did not result from—
 (i)natural causes; or (ii)serious and willful misconduct by the civilian employee.
 (2)PaymentA death gratuity paid under paragraph (1) shall be— (A)in the amount described in subsection (c); and
 (B)paid to a person described in subsection (d).
								(c)Amounts available
 (1)In generalExcept as provided in paragraph (2), the amount of a death gratuity paid under this section shall be—
 (A)$100,000 per civilian employee; and (B)adjusted annually on March 1 of each year by the amount determined by the Secretary of Labor to represent the percentage difference between the Consumer Price Index (all items; United States city average) published for December of the preceding year and that price index published for the December of the year before the preceding year, adjusted to the nearest 1/10 of 1 percent.
 (2)Local compensation planThe amount of a death gratuity paid in relation to the death of a civilian employee compensated under a local compensation plan established under section 408 of the Foreign Service Act of 1980 (22 U.S.C. 3968) shall be determined by regulations promulgated by the Secretary of State.
							(d)Execution of payment
 (1)Establishment of claimUpon the establishment of a valid claim for a death gratuity under this section, payment shall be made—
 (A)to a person who— (i)survives a civilian employee on the date of the death of the civilian employee; and
 (ii)is alive on the date that title to the payment arises; and (B)in the order of precedence established under paragraph (2).
 (2)Order of paymentThe order of precedence established under this paragraph is as follows: (A)(i)To a beneficiary designated by the civilian employee in a signed and witnessed writing that—
 (I)is received by the agency employing the civilian employee before the date of the death of the civilian employee; and
 (II)specifies that the beneficiary shall receive an amount payable under this section.
 (ii)A will or other document that is not executed and filed as described in clause (i) shall not constitute a writing under clause (i) and such a will or other document shall have no force or effect.
 (B)If there is no beneficiary designated under subparagraph (A), to the surviving spouse of the civilian employee.
 (C)If subparagraphs (A) and (B) do not apply, to— (i)the child or children of the civilian employee; and
 (ii)any descendants of a deceased child or children of the civilian employee by representation.
 (D)If subparagraphs (A), (B), and (C) do not apply, to the surviving parent or parents of the civilian employee.
 (E)If subparagraphs (A) through (D) do not apply, to the duly appointed executor or administrator of the estate of the civilian employee.
 (F)If subparagraphs (A) through (E) do not apply, to the person entitled to the payment under the laws of the domicile of the civilian employee on the date of the death of the civilian employee.
 (e)Payment not gross incomeA payment under this section shall not be considered gross income of a person described in subsection (d)(2) under section 61 of the Internal Revenue Code of 1986.
						.
 (b)Amendments to title 49Section 40122(g)(2) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (C) through (J) as subparagraphs (D) through (K), respectively; and
 (2)by inserting after subparagraph (B) the following:
					
 (C)section 5571, relating to a death gratuity resulting from an injury sustained in the line of duty;. (c)Technical and conforming amendmentsChapter 55 of title 5, United States Code, is amended—
 (1)in the heading for subchapter VII, by striking employees and inserting persons and payments for disability or death; and (2)in the table of sections—
 (A)by striking the item relating to subchapter VII and inserting the following: SUBCHAPTER VII—Payments to missing persons and payments for disability or death; and(B)by inserting after the item relating to section 5570 the following:
						5571. Certain employee death gratuities payable by reason of death of a Federal civilian employee
			 resulting from an injury sustained in the line of duty..
 3.Repeal of 1996 death gratuity payment authoritySection 651 of the Treasury, Postal Service, and General Government Appropriations Act, 1997 (5 U.S.C. 8133 note; Public Law 104–208) is repealed.
		4.Funeral and burial expenses
 (a)In generalSection 8134 of title 5, United States Code, is amended by striking subsection (a) and inserting the following:
				
 (a)(1)For deaths occurring on or after the date of enactment of the Death Gratuity Equity Act of 2016, if death results from an injury sustained in the performance of duty, the United States shall pay, to the personal representative of the deceased or otherwise, funeral and burial expenses not to exceed $8,800, in the discretion of the Secretary of Labor.
 (2)The maximum payment permitted under paragraph (1) shall be adjusted annually on March 1 of each year in accordance with the adjustment described in section 8146a.
						.
 (b)ApplicabilitySection 8134(a) of title 5, United States Code, as in effect on the day before the date of enactment of this Act, shall apply to a death occurring before the date of enactment of this Act without regard to whether payment is made before, on, or after the date of enactment of this Act.
			5.Federal Employees’ Compensation Act death gratuity
 (a)In generalSection 8102a of title 5, United States Code, is amended— (1)by striking subsection (a) and inserting the following:
					
						(a)Death gratuity authorized
							(1)In general
 (A)PaymentExcept as provided in paragraph (2), for deaths occurring on or after the date of enactment of the Death Gratuity Equity Act of 2016, the United States shall pay a death gratuity of $100,000 to or for the eligible survivor under subsection (d) immediately upon receiving official notification of the death of an employee who dies of injuries incurred in connection with the service of that employee with an Armed Force in a contingency operation.
 (B)AdjustmentThe amount under subparagraph (A) shall be adjusted annually on March 1 of each year by the amount determined by the Secretary of Labor to represent the percentage difference between the Consumer Price Index (all items; United States city average) published for December of the preceding year and that price index published for the December of the year before the preceding year, adjusted to the nearest 1/10 of 1 percent.
 (C)No reductionThe death gratuity payable under subparagraph (A) shall not be reduced by the amount of any other death gratuity provided under any other law of the United States that is based on the same death.
 (2)Compensation for noncitizens and nonresidentsFor claims arising under section 8137, the amount of the death gratuity shall be subject to that section and the regulations promulgated under that section.
							;
 (2)by striking subsection (c); (3)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and
 (4)in subsection (c), as so redesignated, by adding at the end the following:  (7)If there are no eligible survivors, as described in paragraphs (1) through (6), and the employee has not designated another person to receive an amount payable under this section, that amount shall be paid to the personal representative of the estate of the employee..
 (b)ApplicabilitySection 8102a of title 5, United States Code, as in effect on the day before the date of enactment of this Act, shall apply to a death occurring before the date of enactment of this Act without regard to whether payment is made before, on, or after the date of enactment of this Act.
 6.Agency gratuity for deaths sustained in the performance of duty abroadSection 413 of the Foreign Service Act of 1980 (22 U.S.C. 3973) is amended— (1)in subsection (a)—
 (A)in the first sentence, by striking dependents and inserting beneficiary; and (B)in the second sentence, by inserting , except as provided in subsection (e) after payable from any source;
 (2)by amending subsection (b) to read as follows:  (b)Executive agenciesThe head of an executive agency shall, pursuant to guidance issued under subsection (c), make a death gratuity payment authorized by this section to the surviving beneficiary of—
 (1)any employee of that agency who dies as a result of injuries sustained in the performance of duty abroad while subject to the authority of the chief of mission pursuant to section 207; or
 (2)an individual in a special category serving in an uncompensated capacity for that agency abroad in support of a diplomatic mission, as identified in guidance issued under subsection (c), who dies as a result of injuries sustained in the performance of duty abroad.;
 (3)by amending subsection (d) to read as follows:  (d)Eligibility under chapter 81 of title 5, United States CodeA death gratuity payment may be made under this section only if the death is determined by the Secretary of Labor to have resulted from an injury (excluding a disease proximately caused by the employment) sustained in the performance of duty under section 8102 of title 5, United States Code.;
 (4)by redesignating subsection (e) as subsection (g); (5)by inserting after subsection (d) the following:
				
 (e)OffsetFor deaths occurring on or after the date of enactment of this subsection, the death gratuity payable under this section shall be reduced by the amount of any death gratuity provided under section 5571 of title 5, United States Code, based on the same death.
 (f)Tax treatmentA payment under this section shall not be considered gross income of a surviving beneficiary under section 61 of the Internal Revenue Code of 1986.; and
 (6)in subsection (g), as so redesignated, by amending paragraph (2) to read as follows:  (2)the term surviving beneficiary means the person identified under the order of precedence established under section 5571(d)(2) of title 5, United States Code..
			7.Emergency supplemental authorization in the event of the inability of an agency to meet the
			 requirements
			 of this Act
 (a)In generalIf the head of an agency (as defined in section 5561 of title 5, United States Code) determines, with the concurrence of the Director of the Office of Management and Budget, that a natural disaster, act of terrorism, or other incident results in the inability of the agency to meet the requirements of this Act and the amendments made by this Act, additional amounts are authorized to be appropriated to make additional payments—
 (1)under— (A)section 5571(b) of title 5, United States Code, as added by section 2(a);
 (B)section 8102a of title 5, United States Code, as amended by section 5; and (C)section 413 of the Foreign Service Act of 1980 (22 U.S.C. 3973), as amended by section 6; and
 (2)that would exceed the amount available to the agency without the additional appropriations. (b)Additional paymentsA payment authorized under subsection (a) may be made only if additional appropriations are provided for a purpose described in that subsection.
 (c)Congressional voteIt is the sense of Congress that Congress should vote on a request for additional appropriations under this section not later than 30 days after the date of submission of such a request to Congress.
